The defendants moved to quash the indictment on the ground that one of the grand jurors who found the bill against them was disqualified (497)  by Bat. Rev., ch. 17, sec. 229 (g), which is as follows: "If any of the jurors drawn have a suit pending and at issue in the Superior Court, the scrolls with their names must be returned into partition No. 1 of the jury box."
His Honor allowed the motion, and Pemberton, solicitor for the State, appealed.
The defendants were indicted, and on being called to answer the charge, moved to quash the indictment on the ground that one of the grand jurors who presented the bill, at the time he was drawn as juror had a suit pending and at issue in the Superior Court of the same county. The motion was allowed, and the solicitor appealed. We sustain the order of his Honor, and hold that the juror was disqualified simply because the law is so written. Bat. Rev., ch. 17, sec. 229 (g).
In such cases the objection must be taken in apt time, as was done in the present instance. S. v. Griffice, 74 N.C. 316.
PER CURIAM.                                             Affirmed.
Cited: S. v. Smith, 80 N.C. 411; S. v. Martin, 82 N.C. 674; S. v.Haywood, 94 N.C. 850. *Page 357 
(498)